DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The IDS filed 10/14/2019 has been considered.
Claims 1-6 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rab et al. (U.S. Patent Application Publication Number 2018/0276341), hereinafter referred to as Rab, in view of Jancula (U.S. Patent Application Publication Number 2002/0023208).

Regarding claim 1, Rab discloses an information management apparatus, comprising: a first memory configured to store therein, upon receipt of business document data sent from a terminal device to a specified recipient over a network, the received business document data in association with identification information of the recipient and identification information of a sender of the business document data (paragraph 52, patient data, and paragraph 38, validates identity of users); a second memory configured to store therein a condition for making at least partial data of the business document data inaccessible to the recipient (paragraph 53, granular level of access to patient data); and a processor configured to perform a process of making the at least partial data of the business document data inaccessible to the recipient upon detecting that the sender or the recipient has taken an action defined in the condition set in the second memory (paragraph 57, attaches expiration to consent of access), wherein the processor performs the process at the prescribed time set by the sender or the prescribed time set by the recipient (paragraph 28, expiration time period occurs).
Rab does not explicitly state wherein the sender and the recipient are able to individually set prescribed time, and the processor performs the process at the prescribed time set by the sender or the prescribed time set by the recipient, whichever comes earlier.  However, managing shared data in such a fashion was well known in the art as evidenced by Jancula.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rab by adding the ability that the sender and the recipient are able to individually set prescribed 
Regarding claim 2, the combination of Rab and Jancula discloses wherein: the condition includes information on the prescribed time to make the at least partial data inaccessible; and the processor performs the process at the prescribed time (Rab, paragraph 57, expiration to consent of access).
Regarding claim 3, the combination of Rab and Jancula discloses wherein the processor performs another process of changing the prescribed time, based on text included in a history about communication between the recipient and the sender (Rab, paragraph 54, revokes consent after audit of access).
Regarding claim 4, the combination of Rab and Jancula discloses wherein: the condition includes information on target data that is to be made inaccessible in the business document data; and the processor performs the process so as to make only the target data inaccessible (Rab, paragraph 57, particular portion of patient data).
Regarding claim 5, Rab discloses a data processing method executed by a computer including a first memory that is configured to store therein, upon receipt of business document data sent from a terminal device to a specified recipient over a network, the received business document data in association with identification information of the recipient and identification information of a sender of the business document data (paragraph 52, patient data, and paragraph 
Rab does not explicitly state wherein the sender and the recipient are able to individually set prescribed time, and the making includes making the at least partial data of the business document data inaccessible at the prescribed time set by the sender or the prescribed time set by the recipient, whichever comes earlier.  However, managing shared data in such a fashion was well known in the art as evidenced by Jancula.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rab by adding the ability that the sender and the recipient are able to individually set prescribed time, and the making includes making the at least partial data of the business document data inaccessible at the prescribed time set by the sender or the prescribed time set by the recipient, whichever comes earlier as provided by Jancula (see paragraph 77, uses earlier expiration time stamp of time stamps set by different users).  One of ordinary skill in the art would have recognized the benefit that managing private personal and financial data in this way would assist in limiting access to a user’s information (see Jancula, paragraph 2).
Regarding claim 6, Rab discloses a non-transitory computer-readable recording medium storing a computer program that causes a computer, which includes a first memory that is configured to store therein, upon receipt of business document data sent from a terminal device to a specified recipient over a network, the received business document data in association with identification information of the recipient and identification information of a sender of the business document data (paragraph 52, patient data, and paragraph 38, validates identity of users), to perform a process comprising: making at least partial data of the business document data inaccessible to the recipient upon detecting that the sender or the recipient has taken an action defined in a condition for making at least partial data of the business document data inaccessible to the recipient, the condition being stored in a second memory (paragraph 53, granular level of access to patient data, and paragraph 57, attaches expiration to consent of access), wherein the making includes making the at least partial data of the business document data inaccessible at the prescribed time set by the sender or the prescribed time set by the recipient (paragraph 28, expiration time period occurs).
Rab does not explicitly state wherein the sender and the recipient are able to individually set prescribed time, and the making includes making the at least partial data of the business document data inaccessible at the prescribed time set by the sender or the prescribed time set by the recipient, whichever comes earlier.  However, managing shared data in such a fashion was well known in the art as evidenced by Jancula.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rab by adding the ability that the sender and the recipient are able to individually set prescribed time, and the making includes making the at least partial data of the business document data inaccessible at the prescribed time set by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (U.S. Patent Application Publication Number 2016/0117495) disclosed techniques for data loss prevention that use access blocking with regard to sensitive information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Victor Lesniewski/Primary Examiner, Art Unit 2493